epartment of the treasury internal revenue servic washington d c tax_exempt_and_government_entities_division datei ay uil employer_identification_number contact person identification_number telephone number t o- b3 o o a a e l z i m l o l n o n o u o n dear sir or madam this is in response to m’s request for a ruling that the tuition program it administers as a savings program is a qualified_tuition_program and is exempt from federal_income_tax under sec_529 of the internal_revenue_code the code mis a body corporate and politic and a public instrumentality of state n m is responsible for the administration of numerous state programs such as mortgage_insurance program revenue obligation securities program municipal securities approval program n small_business loan insurance program n veteran's small_business loan insurance program natural_resources financing and marketing program economic recovery loan program and a number of student financial assistance programs funded from state appropriated funds as well as for operation as the guaranty agency in the state for purposes of the federal stafford student_loan programs m's board_of directors consists of fifteen members established under the state n authorizing legislation the authorizing legislation’ these members include the n state treasurer the treasurer the commissioner of economic and community development one natural_resources commissioner designated by the n state governor the governor’ and members appointed by the governor subject_to confirmation by the legislature under the authorizing legislation m among its other activities administers the state tuition program the program’ and further administers the funds and investments the program fund associated with the program the program fund is held by the treasurer the aa treasurer invests program assets under the direction and with the advice of an advisory committee p the chief_executive_officer of m is the chief administrative officer of m he she is appointed by the governor and subject_to confirmation by the legislature the chief_executive_officer supervises the administrative affairs and technical activities of m in accordance with the rules and policies established for m the program is established under the authorizing legislation to encourage the investment of funds to be used for education expenses at institutions of higher education the authorizing legislation mandates that the program and the program fund established as a nonlapsing fund held by the treasurer on behalf of participants and designated beneficiaries are directed and administered by m pursuant to the authorizing legislation m has established rules the program rules for the implementation of the program the program documentation as a whole establishes the obligations of the parties that includes the identification including taxpayer_identification_number of the participant and designated_beneficiary investment of deposits to provide sufficient but not excess funds for qualified_higher_education_expenses obligations of m the participant and designated_beneficiary a statement of fees and penalties which may be assessed and reporting requirements p a seven member advisory committee is made up of the treasurer and of individuals appointed by the governor the authorizing legislation authorizes the treasurer to invest and reinvest the program fund for the benefit of the program under the direction of and with the advice of p the authorizing legislation authorizes m with the advice of p to direct the treasurer to invest the money in the program in appropriate investments and to provide investment options to participants the authorizing legislation requires that the program fund be invested in a reasonable manner to achieve the program’s objectives in accordance with the authorizing legislation the program fund is segregated from all other funds held by the treasurer in accordance with the authorizing legislation m and the treasurer entered into an amended and restated program management agreement current management agreement with q a public brokerage firm to provide certain management administrative and investment advisory services to the program the management agreement provides that q on behalf of m will prepare and deliver to each participant monthly or quarterly statements showing i contributions made during the preceding period ii total contributions made during the calendar_year and the immediately preceding period iii the value of the account at the end of the period iv withdrawals made during the period and v such other information as required_by_law the management agreement further provides that q shall prepare and file participant and designated_beneficiary form_1099 and other tax reporting information relating to accounts and account transactions as may be required by sec_529 of the code or regulations thereunder if any or any state tax code m has recently amended the program to authorize the appointment of additional investment advisors such amendment also establishes a form of sub-advisory agreement to be entered into among each sub-advisor m and q to date m has entered into sub-advisory agreements with three different investment advisors besides q the provisions of each applicable sub-advisory agreement and those of the current management agreement establish substantially the same degree of m control_over the investment advisory services which such sub-advisors perform with respect to the program as exists with respect to q’s performance of such services under the management agreement q with respect to accounts offered by it including accounts invested in portfolios to which sub-advisory agreements apply is responsible for filing form_1099 and other tax reporting information with the internal_revenue_service and for providing account statements to participants to m the treasurer and other parties entitled to such information the sub-advisory agreement does not relieve q of this responsibility under the current management agreement the program rules allow persons entering into a participation_agreement to make contributions to the educational savings account which is established thereunder for the purpose of meeting qualified_higher_education_expenses of a designated_beneficiary a participant or designated_beneficiary may not direct the investment of any amounts credited to an account as stated in the program rules in accordance with a participation election the investment of amounts contributed to each account will be determined at the time of initial investment a participant may make a new investment in any portfolio regardless of the various portfolios invested in previously the participant also may change investment selection with respect to existing balances once per calendar_year without changing the designated_beneficiary and at the time the designated_beneficiary of an account or affected portion thereof is changed to a new designated_beneficiary provided when there is a change in the designated_beneficiary the new designated_beneficiary must be a member_of_the_family of the old beneficiary within the meaning of sec_529 of the code currently the program consists of various investment options called portfolios which are described in the program description which is incorporated by reference into the participation_agreement and are designed to meet different needs of designated beneficiaries fixed allocation portfolios offer account owners a choice of fixed allocations among debt equity and cash_equivalent investments in mutual funds or other investments selected by the program active allocation portfolios offer automatic periodic reallocations among such debt equity and cash_equivalent investments based on the age of or anticipated date of intended use by the designated_beneficiary as provided in such agreement a participant's initial investment selections with respect to a designated_beneficiary may be limited to a single portfolio or may include two or more such portfolios upon receipt of each contribution the account will be credited with a specified number of portfolio units which represent full and fractional interests in the program assets corresponding to the portfolio to which the account has been assigned the participant’s investment in different portfolios for any one beneficiary will be treated for tax reporting purposes as a single account m's program rules provide that contributions to the program can only be made in cash in accordance with sec_529 of the code the participation_agreement provides that payments to accounts may be made as a lump sum instailment payment or payroll deduction and may be made by check or electronic funds transfer m defines the term institution of higher education’ in its program rules to mean an institution which is described in sec_481 of the higher education act and which is eligible to participate in a program under title iv of such act such institutions generally are accredited post-secondary educational institutions offering credit toward the attainment of associate baccalaureate graduate level or professional degrees or another recognized post-secondary credential the program rules as identified in the preceding paragraph define the term qualified_higher_education_expenses as the costs of tuition fees books supplies and equipment required for the enrollment or attendance of a beneficiary at an institution_of_higher_education and the reasonable costs of room and board_of a beneficiary incurred while attending an eligible institution_of_higher_education and enrolled at least half time provided that the costs of room and board shall not exceed the maximum room and board allowance set forth in federal requirements the authorizing legislation provides that no person may pledge any interest in an account as security for a loan or other debt the program rules will provide that total contributions to an account may not exceed the aggregate amount to be projected to be necessary to pay qualified_higher_education_expenses of the beneficiary to attend i five years of undergraduate enrollment based on the average highest cost private colleges in new england as published by the college board or if the college board does not publish such data by any other similar organization selected by the chief_executive_officer of m provided that in no event shall such amount exceed five times the actual amount then necessary to pay qualified_higher_education_expenses of the beneficiary if enrolled as an undergraduate student in the most expensive program at a high cost private university in new england selected by the chief_executive_officer of m and ii two times the actual amount then necessary to pay qualified_higher_education_expenses of the beneficiary if enrolled as a graduate student in the most expensive program at a high cost private university in new england selected by the chief_executive_officer of m m may announce a lower maximum contribution amount a contribution to an account will be prohibited if the contribution would cause the total of ail program account balances maintained on behalf of a designated_beneficiary to exceed the total amount necessary to pay qualified_higher_education_expenses limited as described in the first sentence of this paragraph pursuant to the authorizing legislation assets of the program fund all program earnings and income from operations are exempt from all taxation by the state or any of its political subdivisions the authorizing legislation further provides that account deposits transfers to successor participants designations of successor designated beneficiaries credits of earnings to an account and distributions from an account which are used for the purpose of paying qualified_higher_education_expenses of a designated_beneficiary do not subject the participant the estate of the participant or the designated_beneficiary to state_income_tax or estate_tax liability however the program rules provide that m may collect any penalties which remain unpaid as a set-off against the state_income_tax refund sec_529 of the code provides for the exemption from federal_income_tax of qualified tuition_programs sec_529 of the code provides that the term ‘qualified tuition program’ means a program established and maintained by a state or agency_or_instrumentality thereof or by or more eligible educational institutions- a under which a person- i may purchase tuition credits or certificates on behalf of a designated_beneficiary which entitle the beneficiary to the waiver or payment of qualified_higher_education_expenses of the beneficiary or ii in the case of a program established and maintained by a state or agency_or_instrumentality thereof may make contributions to an account which is established for the purpose of meeting the qualified_higher_education_expenses of the designated_beneficiary of the account and b which meets the other requirements of this subsection following paragraph omitted sec_529 of the code provides that a program shall not be treated as a qualified_tuition_program unless it provides that purchases or contributions may only be made in cash sec_529 of the code provides that a program shall not be treated as a qualified_tuition_program unless it provides separate_accounting for each designated_beneficiary sec_529 of the code provides that a program shall not be treated as a qualified_tuition_program unless it provides that any contributor to or designated_beneficiary under such program may not directly or indirectly direct the investment of any contributions to the program or any earnings thereon sec_529 of the code provides that a program shall not be treated as a qualified_tuition_program if it allows any interest in the program or any portion thereof to be used as security for a loan sec_529 of the code provides that a program shall not be treated as a qualified_tuition_program unless it provides adequate safeguards to prevent contributions on behalf of a designated_beneficiary in excess of those necessary to provide for the qualified_higher_education_expenses of the beneficiary notice_2001_55 i r b r b provides that a program does not violate it permits a change in the investment strategy selected for a sec_529 of the code if designated beneficiary's account once per calendar_year and upon a change in the designated beneficiary of the account the notice provides that to qualify under this special rule a program must allow participants to select only from among broad-based investment strategies designed exclusively by the program in addition the program must establish procedures and maintain records to prevent a change in investment options from occurring more frequently than once per calendar_year or upon a change in the designated_beneficiary of the account the notice provides that sec_529 programs and their participants may rely on the notice pending the issuance of final regulations under sec_529 m's program was established pursuant to legisiation enacted by n’s state legislature the authorizing legislation mandates the program and the program fund in the form of a nonlapsing fund to be directed and administered by m and held by the treasurer on behalf of participants and designated beneficiaries pursuant to the authorizing legislation m has established program rules and implemented the participation_agreement to govern the operation of the program fund p a seven-member investment advisory committee was created to provide advice to m on the operation of the program and the investment of the program fund pursuant to authorizing legislation m and the treasurer entered into a program management agreement with q a public brokerage firm to provide certain management administrative and investment advisory services to the program m's board_of directors consists of fifteen members established under the authorizing legislation including the treasurer other state officials appointed by the governor and individuals appointed by the governor and confirmed by the legislature m provides for the operation of a savings program as described in sec_529 ii of the code for the purpose of meeting the qualified_higher_education_expenses as defined in sec_529 of the code of designated beneficiaries within the meaning of sec_529 of the code m’s program was established pursuant to legislation enacted by n’s state legislature m’s board_of directors consists of officers or officials of the state or persons appointed by the governor of the state the income on the contributions to an account are exempt from n’s state_income_tax to the extent used to pay qualified_higher_education_expenses of the designated_beneficiary thereby giving the state a financial stake in the program as noted above the n state treasurer serves as a director of m n has demonstrated that it sets the terms and conditions of the program and is actively involved on an ongoing basis in the administration of the program m’s program rules provide that contributions to the program can only be made in cash in accordance with sec_529 of the code the participation_agreement provides that payments to accounts may be made as a lump sum installment payments or payroll deductions and may be made by check or electronic funds transfer m will maintain a separate_account for each designated_beneficiary and will provide reports to the participants at least annually showing account activity for the relevant period pursuant to sec_529 of the code the reports will include the value of each account and the activity in the account including distributions made from the account pursuant to sec_529 of the code m’s program rules ensure that participants and designated beneficiaries will not have the power directly or indirectly to direct the investment of earnings or contributions to the program m's investment_advisor and sub- advisors will have the responsibility for making investment decisions and developing investment strategies for funds held by the program subject_to m's approval investment in the program is limited to the investment options offered by the program and further limited by restrictions placed on changes of investment strategy imposed by the program rules and participation_agreement m permits a participant to change the investment strategy selected for a designated beneficiary’s account once per calendar_year and upon a change in the designated_beneficiary of an account if the new beneficiary is a family_member the ability to select prior to making a contribution from among various investment options offered by the program to change the investment strategy selected for a designated beneficiary's account once per calendar_year or to change investment options offered by the program when there is a change in the designated_beneficiary as described herein does not constitute the power to directly or indirectly direct investments as described in sec_529 of the code consistent with sec_529 of the code m's authorizing legislation does not permit the program participants or designated beneficiaries to use the account as security for a loan m's program rules limit contributions so that the total investment in all accounts for a designated_beneficiary do not exceed the amount projected to be necessary to pay qualified_higher_education_expenses of the beneficiary to attend five years of undergraduate enrolment based on the average highest cost private colleges in new england and two years of graduate enrollment at a high cost private university in new england as described herein m will maintain records to ensure that the amounts contributed on behalf of each designated_beneficiary are not in excess of the funds required to meet the qualified_higher_education_expenses of the beneficiary pursuant to sec_529 of the code based on the above we rule that m meets the requirements for exemption from federal_income_tax as a qualified_tuition_program described in sec_529 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent there are no final regulations for sec_529 of the code please be advised that the validity of this ruling may be affected by the issuance of final regulations as well as any transitionai rules contained therein pursuant to a power_of_attorney on file with this office we are sending a copy of this ruling letter to your attorney sincerely signed robert c harper os robert c harper jr manager exempt_organizations technical group
